Case 2:19- o Bos. MCE Document DEA, :
AO 442 (Rev. 11/11) (modified) Arrest Warrant |

UNITED States District Court /O+& 4 54] g

_ for the

 

Eastern District of California

 

 

United States of America 219-MJ . 00 16 EFB
V.
) Case No.
)
Rick Glenn Vardell )
; FILED
Defendant AN 17 1
JAN 25 2019
ARREST WARRANT CLERK, U.S. DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
To: Any authorized law enforcement officer ey

DErUTY CLERK

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) . Rick Glenn Vardell ,
who is accused of an offense or violation based on the following document filed with the court:

 

FH Indictment DC Superseding Indictment DO Information QO Superseding Information & Complaint
CF Probation Violation Petition 1 Supervised Release Violation Petition CF Violation Notice © Order of the Court

This offense is briefly described as follows:

Count One: Distribution of approximately 400 10 milligram Hydrocodone tablets (218.8 gross grams), a Schedule II Controlled Substance,
on August 26, 2018, in violation of 21 U.S.C. § 841(a)(1).

Count Two: Distribution of approximately 590 10 milligram Hydrocodone tablets (380 gross grams), a Schedule II Controlled Substance,
on September 10, 2018, 21 U.S.C. § 841(a)(1).

Count Three: Distribution of approximately 1000 10 milligram Hydrocodone tablets (498.9 Bross grams), a Schedule IT Controlled

Substance, on December August 26, 2018, 21 US.C. § 841(a)(1).

Date: / — / 7 fey
” Issuing Ep icer’s ‘signature

City and state: Sacramento, California Edmund F. Brennan, United States Magistraté Judge.
Printed name and title

  

 

 

 

, Return 7

 

 

  

, and the person was arrested on (date) | / f S / / é )

Arresting officer’s signature

at (city and state)

Date:

 

, United States Magistrate Judge
Printed name and title

 

 
